Citation Nr: 0808675	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-39 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.  

3.  Entitlement to DIC under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1948 to April 1950, 
from November 1950 to September 1951, and from July 1952 to 
March 1958.  He died in November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issues of entitlement to service connection for the cause 
of the veteran's death and DIC under 38 U.S.C. § 1318 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

The medical evidence of record shows that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA did not cause or 
contribute to cause the veteran's death.  


CONCLUSION OF LAW

The criteria for the payment of DIC under 38 U.S.C.A. § 1151 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters 
sent to the appellant in December 2005 and July 2006 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision on the Section 1151 claim, in 
March 2007.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the effective date provisions or how the amount of DIC 
benefits payable under Section 1151 is determined, such error 
was harmless given that the claim is being denied, and hence 
no effective date or payment will be determined for this 
claim.  

Duty to Assist

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, records of the veteran's final private 
hospitalization, and a medical opinion.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



Criteria

A claimant of DIC benefits must establish that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to death.  See 38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a veteran will be considered 
to have been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312. 

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

For claims such as this, filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability caused by improper VA 
treatment.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  Additionally, it must 
be shown that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 C.F.R. § 3.361 (2007).  

Thus, to establish entitlement to DIC benefits under Section 
1151, the evidence must show: 1. that VA care caused or 
contributed to cause the veteran's death; and, 2. that the 
proximate cause of the factor that caused or contributed to 
his death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, or an event not reasonably foreseeable.  

Discussion

The death certificate shows the veteran died in November 
2004, at age 74.  The cause of death was listed as 
intracranial hemorrhage.  No other or contributing causes 
were listed.  No autopsy was reported.  

Records show that on the day of his death, the veteran 
stopped breathing as the ambulance turned into a private 
hospital.  He was taken to the emergency room, where he was 
noted to be in respiratory arrest, with a good pulse.  He was 
intubated, treated with medication, and transferred to 
another hospital.  The impression was respiratory arrest.  

The veteran was unresponsive and had no spontaneous movement 
when he arrived at the second hospital.  The admitting 
diagnosis was respiratory distress.  Despite treatment, 
including a ventilator and monitor, he expired.  An X-ray had 
an impression of a constellation of findings suggesting 
congestive heart failure superimposed on some emphysematous 
changes.  

The VA medical center had been providing the veteran with 
Coumadin (anti-coagulant) therapy.  The appellant, the 
veteran's widow, contends that this contributed to bring 
about the veteran's intracranial hemorrhage and death.  The 
VA medical opinion agrees that the super-therapeutic 
coagulation is at least as likely as not a contributing 
factor to the veteran's death.  

However, benefits under Section 1151 also require that it be 
shown that the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  As 
a lay witness the appellant does not have the medical 
training and experience to identify medical carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  See 38 C.F.R. § 3.159(a) (2007); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
RO obtained the opinion of a physician, who concluded, in a 
January 2007 report, that upon reviewing the records, there 
was no negligence, carelessness, lack of proper skills, error 
in judgment, fault on the part of VA, or any event not 
reasonably foreseeable that caused or contributed to the 
veteran's death.  The doctor explained that intracerebral 
hemorrhage was a known risk with Coumadin therapy.  The 
detailed report summarized the veteran's medical history.  
When the veteran was last seen at the VA coagulation clinic, 
about 11 days before his death, the veteran came in to have 
his prescription adjusted.  The clinician who saw him 
explained that the dosage could not be adjusted without 
laboratory work.  The veteran refused to have the laboratory 
work done, despite the risks involved.  Considering test 
results the previous week, the veteran's dose was reduced.  
The veteran was to hold one dose and then follow up with 
another doctor the next week.  More than a week passed 
without the veteran reporting for follow-up.  His next 
medical treatment appears to have been the attempts to save 
him 11 days later.  

Conclusion

Whether there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA is a medical question involving medical standards, 
so it requires a medical opinion.  The appellant can make a 
claim of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  However, that is merely her claim.  Her assertion is 
not evidence supporting the claim.  In this case, there is no 
competent medical evidence of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.  Pursuant to VCAA, VA obtained a 
competent medical opinion and that was to the effect that 
there was no carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  Since it is the only competent evidence, and it is 
supported by an explanation, as well as the evidence of 
record, it constitutes a preponderance of evidence against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to DIC under 38 U.S.C. § 1151 is denied.  


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court), held 
that the Veterans Claims Assistance Act of 2000 (VCAA) 
required a notice letter in DIC cases to include:

1.  A statement of the conditions, if any, for which the 
veteran was service-connected at the time of death; 

2.  An explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and, 

3.  An explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  

Neither the December 2004, nor subsequent VCAA notice letters 
meet these requirements.  The December 2004 letter merely 
told the appellant that to support a claim for DIC the 
evidence must show that the veteran died while on active duty 
or from a service-connected injury or disease.  Consequently 
the case must be remanded so the agency of original 
jurisdiction (AOJ) can provide notice as required by the 
Court in Hupp.  

No VCAA notice letter has attempted to notify the appellant 
what the evidence must show to support a claim under 
38 U.S.C.A. § 1318.  Consequently, the case must also be 
remanded so the AOJ can notify the appellant of what the 
evidence must show to substantiate a claim under Section 
1318.  

The Board regrets the delay; however, due process requires 
that the appeal be REMANDED for the following action:

1.  In accordance with VCAA, as 
discussed by the Court in Hupp, the AOJ 
should notify the appellant of the 
evidence necessary to support her DIC 
claims.  Specifically, the AOJ should 
notify her of:  

a.  the conditions for which the 
veteran was service-connected at the 
time of death; 

b.  the evidence and information 
required to substantiate a DIC claim 
based on a previously service-connected 
condition; 

c.  the evidence and information 
required to substantiate a DIC claim 
based on a condition not yet service-
connected; and 

d.  the evidence and information 
required to substantiate a DIC claim 
based on 38 U.S.C.A. § 1318.  

2.  After giving the appellant an 
appropriate period of time to respond, 
the AOJ should readjudicate the claims 
based on all evidence of record.  If 
the determination remains unfavorable 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence of record.  
The appellant and her representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


